Citation Nr: 1822413	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder prior to January 20, 2017 and in excess of 70 percent thereafter.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  

The Board acknowledges the Veteran's claim for TDIU.  However, the claim was denied by a December 2017 rating decision, along with other claims for increased rating, and the Veteran has yet to file a Notice of Disagreement.  Moreover, since that rating decision, the Veteran has not asserted that he is unemployable as a result of his PTSD alone.  Thus, the Board finds that taking jurisdiction over the TDIU claim under Rice v. Shinseki, would not be appropriate.  22 Vet. App. 447, 454-55 (2009).


FINDINGS OF FACTS

1.  Prior to January 20, 2017, the Veteran's PTSD was shown to be productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impaired abstract thinking, impaired judgment, disturbances of motivation and mood.  

2.  As of January 20, 2017, the Veteran's PTSD was shown to be productive of occupational and social impairment with deficiencies in most areas as work and family relations, but it was not shown to cause total social and occupational impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent, to include a rating in excess of 50 percent prior to January 20, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.   

The Veteran was provided with multiple VA examinations in connection to his claim for PTSD.  In a March 2018, informal hearing presentation, the Veteran's representative wrote that VA medical examinations are inadequate if they fail to consider the lay statements of veterans, who are competent to report on the onset and recurrence of their symptoms.  The Board does not disagree with this assertion, but notes that the representative did not specifically allege that such had occurred in the Veteran's case.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran was initially granted a 50 percent rating for his PTSD, effective February 7, 2011.  His rating was increased to 70 percent as of January 20, 2017.  The Veteran has challenged the ratings assigned.

Under the Diagnostic code 9411, a 50 percent disability rating is assigned where a psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned where a psychiatric disability causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum schedular disability rating of 100 percent is assigned where a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

a.  Period Prior to January 20, 2017

The Veteran was initially granted a 50 percent rating for his PTSD.  

In support of the Veteran's claim, his wife submitted a buddy statement in March 2011 describing the Veteran's PTSD symptoms.  She states that the Veteran has never gotten more than 3 or 4 hours sleep per night because of persistent nightmares about his service.  She reported witnessing the Veteran act as if on active duty patrol by checking the locks on doors and windows around the house.  Because of his temper and nervousness, he avoids crowds and activities with groups of people.  
In another March 2011 statement, the Veteran confirmed his lack of sleep and his difficulties with dreams and flashbacks.  He reported adhering to a strict schedule and avoiding crowds of people due to his jumpiness.  He also testified to suffering from explosive tempers on a regular basis.  He added that he has sought several counseling sessions at the Pontiac Veteran Center.  

Based on the Veteran's record from Pontiac Vet Center, he attended both individual and group therapy.  He was seen for PTSD, triggers, and stressors associated with his anger and chronic sleep problems.  Documentation indicated that he was struggling with irritability, mood and affect dysphoria.  He also reported problems with road rage and any incidents of hypervigilance.  Throughout his sessions, the Veteran has consistently denied suicidal and homicidal ideations, and had reportedly never contemplated self-harm.  

The Veteran was afforded a VA examination in March 2011.  The examiner noted that the Veteran appeared clean and casually dressed.  His attitude was friendly and cooperative, and his affect was appropriate.  His mood was anxious and irritable.  The Veteran was oriented to time, place, and person.  His memory was normal.  There were no indications of delusions, hallucinations, suicidal or homicidal ideations at that time (although the Veteran did report some suicidal ideation historically, but none since approximately 2005).  There were also no signs of inappropriate behavior or obsessive/ritualistic behavior.  The Veteran however, reported panic attacks that were normally triggered by people and stressful situations.  He estimated that such attacks usually lasted for approximately 1 minute, and occurred about 2 times weekly.  The Veteran's impulse control was noted to be fair and there were no reported episodes of violence.  However, he did report having a short temper, and easily losing it up to 10 times per day.  He also reported that his wife normally drove, since he developed road rage easily.  While the Veteran was well dressed at the evaluation, he admitted to not shaving or showering for days on occasion.  

The examiner noted that the Veteran's PTSD symptoms also included recurrent and intrusive memories; noting that the Veteran made efforts to avoid such thoughts and feelings by not engaging in activities and conversations that would trigger the memories.  He reported difficulties with sleeping, irritability, anger outburst, hypervigilance, and exaggerated startled response.  

The Veteran had been married since 1981.  He noted that his symptoms had been bad upon his return from Vietnam, but had lessened over the years, although he noted that since his retirement the symptomatology had increased.  The psychometric testing suggested mild PTSD symptoms.

After being granted a 50 percent rating by a May 2011 rating decision, the Veteran timely filed a Notice of Disagreement, asserting that his symptoms had worsened since that rating was assigned, such that a 70 percent rating was warranted.  

In an April 2011 Statement in Support of Claim, the Veteran testifies that his panic attacks had worsened, fueled by paranoid thoughts of a surprise attack.  He was continuously anxious and distracted.  His wife had expressed fear of his violent outbreaks and had threatened to leave.  In support of this assertion, the Veteran's wife also submitted a statement that confirms his paranoia and anger outbursts that are mostly directed at her.  

A Detroit VAMC report dated June 2012 indicates that the Veteran was seen for psychiatric treatment.  There, the physician noted that the Veteran was appropriately dressed and was well-groomed.  While he was anxious, he was cooperative through the session.  His speech and thought content were coherent and goal directed.  The Veteran denied presence of suicidal thoughts, homicidal ideations, and hallucinations.  

He was afforded another VA examination in December 2012.  The examiner noted that the Veteran was casually dressed and maintained good eye contact during the evaluation.  The Veteran told the examiner that he and his wife have been enjoying retirement together but that he occasionally goes up North to his second home to be away from his wife.  He showed no signs of auditory or visual hallucinations.  There were no suicidal or homicidal ideations or plans.  His memory was normal and his thoughts were clear and goal oriented.  The Veteran reported normally sleeping from 2 am to 6 am and that his sleep had improved with Zoloft.  His mood was slightly dysthymic and his affect is constricted.  Contrary to the Veteran's own previous reporting, the examiner observed no panic attacks or anxiety.  

After the VA examination, the Veteran submitted a letter dated April 2013, disputing the findings of the examiner.  In addressing his home up North, the Veteran states that he spends about 6 months there alone in a secluded home.  He asserted that his relationship with his children was strained at best; and, while he enjoyed spending time with his grandchildren, their relationship remained distant.  Because of his hyper vigilance, he stayed up late through the night, guarding his home against attacks.  He reported checking his locks constantly, feeling anxious and experiencing frequent nightmares and flashbacks.  

October 2015 VAMC records noted that the Veteran's condition has not changed since April 2013.  The Veteran told the physician that he had stopped going to counseling sessions and stopped his medication.  He reported experiencing  recurrent nightmares, erratic sleep, anxiety, irritability, and avoidance symptoms.  He told the examiner that he was currently on his own because his wife was in Florida.  However, he expressed hope that she would soon return as they plan to visit Florida together in the winter.  

A Detroit VAMC report dated September 2016 showed that the Veteran reported losing interest in activities.  He has lost interest in spending time up North, which was something that he used to enjoy.  He does not spend time with his friends, who have been encouraging him to go out.  The physician noted that the Veteran was dressed appropriately and appeared cooperative.  His mood was dysthymic and he was anxious.  He denied having suicidal and homicidal ideations.  This thought process and speech was coherent and goal directed.  He denied both visuals and auditory hallucinations.  

December 2016 VAMC records indicate that the Veteran returned for psychiatric treatment.  The Veteran appeared appropriately dressed and well-groomed.  He was cooperative and his affect was appropriate.  His speech and thought process were coherent and goal oriented.  He denied the presence of any auditory or visual hallucinations.  He was alert and oriented to time and place.  The Veteran also denied any thoughts of suicide and homicidal plans.  During the session, the Veteran stated that he was looking into more programs to help him with his symptoms.  He also told the examiner that he was looking forward to a trip to Florida, where he and his wife will be spending winter.  

The Board finds that the Veteran's medical treatment records and his lay statement do not support his claim for a70 percent rating for his PTSD.  The Board specifically notes the Veteran's report of episodes of anger outburst, specifically towards his wife, and occurrences of frequent road rage.  The Veteran also demonstrates impaired abstract thinking evidenced by his belief that a surprise attack would be carried out against him.  This symptom however, has been contemplated under a 50 percent rating, which specifically includes symptoms such as impaired judgment and panic attacks.  The Board also notes the Veteran's habit of checking and locking his doors and windows on a regular basis which is caused by feelings of paranoia.  However, the evidence does not suggest that it interferes with routine activities, which is contemplated under a 70 percent rating.  Further evidence documented by both the VA treatment records and VA examination reports do not show illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal hygiene, suicidal ideations, of difficulty adapting to stressful circumstances.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  

b.  Period after January 20, 2017

Effective January 20, 2017, the Veteran was assigned a 70 percent rating, based on findings made at a VA examination, which showed among other symptomatology, some suicidal ideation.  

However, at no time during the course of the appeal has the Veteran been shown to be entitled to a 100 percent disability rating during this time period since the evidence does not indicate a total occupational and social impairment.  For example, although the marriage has been strained at times, the Veteran has been married for decades, suggesting that he is not totally socially impaired.  Moreover, while the Veteran has reported having a strained relationship with his children, a 70 percent rating anticipates symptom presentation that includes an inability to establish and maintain effective relationships. 


ORDER

A rating in excess of 70 percent, to include a rating in excess of 50 percent earlier than January 20, 2017, is denied. 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


